DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0205519 (Robert et al.) in view of U.S. Patent Application Publication 2011/0295546 (Khazanov).
With regards to claim 1, Robert et al. discloses an accelerometer device comprising, as illustrated in Figures 1-9, an industrial accelerometer 1 capable of providing measurements along a three measurement axes (e.g. x-axis, y-axis, z-axis of reference frame in Figures 3,5; paragraph [0045]; Figures 3,5) of a rectangular trihedron in particular for a vibration monitoring of an industrial machine (e.g. submarine vessel; paragraph [0002]); the accelerometer 1 comprising a first and a second microelectromechanical integrated circuit 11,12 (e.g. accelerometer sensors) arranged on a planar printed circuit 102 (e.g. printed circuit board; paragraph [0046]); the first integrated circuit 11 extending along a first plane (e.g. top surface plane of planar printed circuit 102 in Figures 3,5) and constituting a first triaxial sensor (e.g. three axes accelerometer sensor; paragraph [0087]) capable of supplying acceleration signals (e.g. x1,y1,z1) along the three measurement axes where a two measurement axes (e.g. x-axis,y-axis) residing in the first plane (as observed in Figures 3,5); the second integrated circuit 12 extending along a second plane (e.g. bottom surface plane of planar printed circuit 102 in Figure 5) and constituting a second triaxial sensor (e.g. three axes accelerometer sensor; paragraph [0087]) capable of supplying an acceleration signal (e.g. y2) along a single measurement axis (e.g. y-axis) residing in the second plane; the first and second planes being coplanar with the planar printed circuit (as observed in Figures 3,5); the first and the second integrated circuit 11,12 being arranged on the planar printed circuit so that the single measurement axis (e.g. y-axis) of the second sensor 12 is parallel to one of the two measurement axes (e.g. y-axis) residing in the first plane of the first sensor 11 (as observed in Figure 5), and the other two of the three measurement axes being designated as the two preserved axes (e.g. x-axis,z-axis); the measurements provided by the industrial accelerometer being composed of the acceleration signal y2 from the second sensor 12 and the acceleration signals x1,z1 along the two preserved axes of the first sensor 11 (paragraphs [00113]; Figure 9).  (See, paragraphs [0037 to [0123]).
The only difference between the prior art and the claimed invention is the second integrated circuit constituting a second monoaxial sensor.
Khazanov discloses a MEMS accelerometer device comprising, as illustrated in Figures 1-14, an industrial accelerometer 50 capable of providing measurements along a three measurement axes (e.g. three mutually perpendicular axes; x-axis, y-axis, z-axis; paragraphs [0036],[0037]; Figures 7-10) of a rectangular trihedron in particular for a vibration monitoring of an industrial machine 36 (e.g. machine; paragraphs [0003],[0027]; Figure 6); the accelerometer 50 comprising a first and a second microelectromechanical integrated circuit 60,58 arranged on a planar printed circuit 52 (e.g. PCB; paragraph [0046]; Figures 7-10); the first integrated circuit 60 extending along a first plane (e.g. right surface plane of planar printed circuit 52 in Figure 9) and constituting a first monoaxial sensor (e.g. z-axis accelerometer; paragraph [0037]) capable of supplying an acceleration signal along a single measurement axis (e.g. z-axis); the second integrated circuit 58 extending along a second plane (e.g. left surface plane of planar printed circuit 52 in Figure 9) and constituting a second monoaxial sensor (e.g. y-axis accelerometer; paragraph [0037]) capable of supplying an acceleration signal along a single measurement axis (e.g. y-axis) residing in the second plane (observed in Figure 9); the first and second planes being coplanar with the planar printed circuit (as observed in Figure 9).  (See, paragraphs [0023] to [0040]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the second integrated circuit constituting a second monoaxial sensor as suggested by Khazanov in lieu of the second integrated circuit constituting a second triaxial sensor of Robert et al. is considered to have been a matter of choice possibilities of whether one would like to measure acceleration along a single axis or along three axes and to interchange employing either a monoaxial sensor or a triaxial sensor is a well-known concept in the art without departing from the scope of the invention, namely to measure acceleration.
With regards to claim 2, both of the references, Robert et al. and Khazanov, further disclose the first integrated circuit 11;60 and the second integrated circuit 12;60 are respectively arranged on two opposite faces of the planar printed circuit 102;62b.  (See, as observed in Figures 4-5 of Robert et al.; as observed in Figures 7-10).
With regards to claim 3, Robert et al. further discloses the first integrated circuit 11 and the second integrated circuit 13 are arranged on the same face of the planar printed circuit 102.  (See, as observed in Figure 5).
With regards to claim 4, both of the references, Robert et al. and Khazanov, further disclose the planar printed circuit 102;62b is arranged in a rigid tubular body 104;20 (e.g. a protective envelop, paragraph [0044], Figures 2,6 of Robert et al.; a stud, paragraph [0025], Figures 7-10 of Khazanov).
With regards to claim 5, Khazanov further discloses the planar printed circuit 62b is connected to an electrical connector or an integral cable 18 (paragraphs [0030],[0034]; Figures 7-10).
With regards to claim 6, both of the references, Robert et al. and Khazanov, further disclose the planar printed circuit is rigid.
With regards to claim 7, both of the references, Robert et al. and Khazanov, do not explicitly specify the planar printed circuit is flexible.  However, to have set such structural characteristics as in the claim is a well-known concept (as evidenced by U.S. Patent Application Publication 2003/0070483 issued to Muller in paragraphs [0002],[0008]) and is also considered to have been a matter of optimization and choice possibilities that would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to choose to use either a rigid planar printed circuit or a flexible printed circuit without departing from the scope of the invention, namely to provide a planar printed circuit for the sensors.
With regards to claim 8, Robert et al. further discloses the planar printed circuit carries a conditioning circuit 15 (e.g. processing unit; paragraph [0049]; Figure 8).
With regards to claims 10-17, the claims are directed to method clams and are commensurate in scope with the above apparatus claims 1-9 and are rejected for the same reasons as set forth above.

Response to Amendment
Applicant’s arguments with respect to claims 1-8,10-17 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2855